Citation Nr: 1037857	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-38 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 
II, including as due to exposure to herbicidal agents.

2. Entitlement to service connection for coronary artery disease, 
status post myocardial infarction, including as due to exposure 
to herbicidal agents.

3. Entitlement to service connection for hypertension including 
as due to exposure to herbicidal agents.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from April 1968 until November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The Veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge in January 2008.  

This matter was remanded to the RO in May 2008 for additional 
development.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran did 
not serve in the Republic of the Vietnam during the Vietnam era 
and was not assigned to a military unit or otherwise in the area 
along the Korean demilitarized zone from April 1968 through July 
1969.   

2.  The Veteran has not presented credible evidence that would 
tend to show that he was exposed to herbicides in service.

3.  Diabetes mellitus type II was diagnosed many years after 
service and there is no competent evidence that establishes that 
the diabetes mellitus type II is related to disease or injury in 
service.  

4.  Coronary artery disease status post myocardial infarction was 
diagnosed many years after service and there is no competent 
evidence that establishes that the coronary artery disease status 
post myocardial infarction is related to disease or injury in 
service.    

5.  Hypertension was diagnosed many years after service and there 
is no competent evidence that establishes that the hypertension 
is related to disease or injury in service.    


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II is not due to disease or injury 
that was incurred in or aggravated by active service; nor may it 
be presumed to have been incurred therein; nor may it be presumed 
to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

2.  Coronary artery disease status post myocardial infarction is 
not due disease or injury that was incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

3.  Hypertension is not due disease or injury that was incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letters to the Veteran in April 
2003, January 2005, and May 2008.  

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service connection, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective dates in the June 2006, December 2007, and May 2008, 
and the claims were readjudicated in May 2010.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006). 

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of his 
claims.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records and personnel records were obtained.  The RO 
contacted the U.S. Armed Services Center for Unit Records 
Research renamed the U.S. Army and Joint Services Records 
Research Center to obtain information as to the location of the 
Veteran's unit in Korea and the dates of such service.    

VA treatment records from the Miami VA medical facility dated 
from 2000 to 2009 were obtained and associated with the claims 
folder.  Private medical records from the M.W. Hospital were 
obtained and associated with the claims folder.  The RO made two 
attempts to obtain the records for the P. Hospital but was unable 
to obtain such records.  In March 2003, May 2003, and May 2006, 
the Veteran stated that he had no additional evidence or 
treatment to submit.  There is no identified relevant evidence 
that has not been obtained for review.  

VA examinations were not conducted for the service connection 
issues.  However, such additional action is not warranted.  In 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that VA is not obligated to afford the Veteran VA 
examinations.  There is no competent evidence of an event, injury 
or disease in service.  The service treatment records show no 
evidence of the claimed disorders and as discussed in detail 
below, there is no competent evidence that the Veteran was 
exposed to herbicides in service.  There is no indication of an 
association between the claimed disorders and service.  

Thus, the Board finds that a medical opinion or examination is 
not necessary.  There is probative evidence establishing that the 
current disabilities manifested many years after service and 
there is sufficient competent medical evidence on file for the 
Board to make a decision on the claim.  

Accordingly, a remand for the purpose of obtaining a medical 
opinion regarding the whether the Veteran's claimed disorders are 
etiologically related to service is not warranted.  38 C.F.R. § 
3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for a 
disability initially diagnosed after service when all of the 
evidence shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).   

In addition, if a Veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if diabetes mellitus or cardiovascular disease became manifest to 
a degree of 10 percent or more within one year from the date of 
the Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
Such a presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Presumptive service connection on the basis of herbicide exposure 
is provided for specified diseases manifested to a degree of 10 
percent within a specified period in a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

Also, the Department of Defense has indicated that the herbicide 
Agent Orange had been used in Korea, and Agent Orange was used 
from April 1968 through July 1969 along the Korean demilitarized 
zone (DMZ).  See, e.g., VHA Directive 2000-027 (September 5, 
2000).  Department of Defense defoliated the fields of fire 
between the front line defensive positions and the south barrier 
fence.  The size of the treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to the north 
of the "civilian control line."  There is no indication that 
herbicide was sprayed in the DMZ itself.  Herbicides were applied 
through hand spraying and by hand distribution of palletized 
herbicides.  Although restrictions were put in place to limit 
potential for spray drift, run-off, and damage to food crops, 
records indicate that effects of spraying were observed as far as 
200 meters down wind.  Units in the area during the period of use 
of herbicide were as follows: 1-38 Infantry, 2- 38 Infantry, 1-23 
Infantry, 2-23 Infantry, 3-23 Infantry, 3- 32 Infantry, 109th 
Infantry, 209th Infantry, 1-72 Armor, 2-72 Armor, 4-7th Cavalry, 
1-17th Infantry, 2-17th Infantry, 1-73 Armor, and 2-10th Cavalry.  
See VA Internal Document, "Veteran Service Center Manager Call - 
Policy Staff Items," March 2003.

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  

Specifically, the final rule makes the following changes to 
§ 3.309(e):

Removes "Chronic lymphocytic leukemia" and replaces 
it with "All chronic B-cell leukemias (including, but 
not limited to, hairy-cell leukemia and chronic 
lymphocytic leukemia)"; 

Adds "Parkinson's disease" immediately preceding 
"Acute and subacute peripheral neuropathy";  

Adds "Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, 
unstable and Prinzmetal's angina)" immediately 
following "Hodgkin's disease"; and 

Adds a new Note 3 at the end of § 3.309 which reads as 
follows:  "For purposes of this section, the term 
ischemic heart disease does not include hypertension 
or peripheral manifestations of arteriosclerosis such 
as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally 
accepted medical definition of Ischemic heart 
disease."

The final rule is applicable to claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date.  
Additionally, VA will apply this rule in readjudicating certain 
previously denied claims as required by court orders in Nehmer v. 
Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's 
Dioxin and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran argues that his coronary artery disease status post 
myocardial infarction, hypertension, and diabetes mellitus are 
due to the exposure to Agent Orange in Korea.  The Veteran stated 
that during his tour in South Korea, he was assigned to the HQ 
and HQ Battery, 6th Battalion (HAWK), 44th Artillery, at Camp 
Reno Hill at Kwan Cho.  He states that as part of his job in the 
Fire Distribution Direct Support Unit as a Hawk Missile 
technician, he frequently traveled between the Army and Air Force 
bases in South Korea.  See the July 2003 statement.  At the 
hearing before the Board in January 2008, the Veteran stated that 
during the last few months of service in Korea, he did a few 
tours of driving the Chief Warrant Officer of the BAF-BDS 
section.  He stated that he was driving to different bases and he 
made trips through the DMZ.    

Service personnel records show that the Veteran did not serve in 
the Republic of Vietnam during the applicable time period as set 
forth in 38 U.S.C.A.§ 1116.

The Veteran is shown to have served in Korea from June 14, 1969 
to November 26, 1970.  The service records show that the Veteran 
served with the 44th Artillery of the 6th Battalion.  The Veteran 
contends that he drove to different bases in South Korea towards 
the end of his tour, which would be in 1970.  This is not within 
the time period that Department of Defense indicates the 
defoliation occurred, which is from April 1968 to July 1969.  
Department of Defense also indicated that it defoliated the 
fields of fire between the front line defensive positions and the 
south barrier fence.  There is no indication that herbicide was 
sprayed in the DMZ itself.  The Board finds that it is unlikely 
that the Veteran would have driven in the field of fire.  

Further, there is no evidence that he was in the area of 
defoliation from April 1968 to July 1969.  His unit, the 44th 
Artillery of the 6th Battalion, is not one of the units that was 
identified as being in the affected area.  The U.S. Armed 
Services Center for Unit Records Research renamed the U.S. Army 
and Joint Services Records Research Center researched the unit 
histories for the 6th Battalion, 44th Artillery.  The histories 
documented that the 6th Battalion, 44th Artillery was stationed 
at Camp Howard which was approximately 18.6 miles from the DMZ.  
See the September 2003 response from the U.S. Armed Services 
Center for Unit Records Research.  Therefore, the Board finds 
that there is no presumed exposure to herbicides for the period 
of service in question.

For these reasons, the Board finds that service connection for 
diabetes mellitus type II or coronary artery disease status post 
myocardial infarction on a presumptive basis is not warranted 
since it is not shown that the Veteran had the requisite service.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

The claim of service connection for hypertension on a presumptive 
basis as due to Agent Orange exposure also must fail since the 
presumption set forth in 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 
does not apply.  Hypertension is not one of the enumerated 
disabilities listed under 38 C.F.R. § 3.309(e).  The amended 
version of 38 C.F.R. § 3.309(e), Note 3, specifically states that 
the term ischemic heart disease does not include hypertension.  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), the 
Veteran may still establish service connection for diabetes 
mellitus type II and hypertension as due to herbicide exposure 
with proof of direct causation. 

To establish service connection for Type II diabetes mellitus, 
coronary artery disease status post myocardial infarction, and 
hypertension on a direct basis, the Veteran must show 
affirmatively that the disease is related to his active service.  

There is no evidence of diabetes mellitus type II in service or 
for many years thereafter.  

The post service treatment records show that Type II diabetes 
mellitus was diagnosed in 2000, almost 30 years after the Veteran 
completed his active service.  VA treatment records dated in 
January and December 2002 note that diabetes mellitus type II was 
diagnosed in 2000.  Such a lengthy time interval between service 
and the earliest post service clinical documentation of the 
disability is of itself a factor for consideration against a 
finding that his Type II diabetes mellitus is related to service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent evidence to establish a nexus 
between the claimed Type II diabetes mellitus and any documented 
event or incident of his long service.  There is no medical 
evidence that links the onset of the Type II diabetes mellitus to 
service, to include as due to herbicide exposure therein.  As 
discussed above, the Board finds that there is no sufficient 
evidence that the Veteran was exposed to herbicides in service.  

In a December 2002 VA treatment record, a VA employee noted that 
an Agent Orange condition was identified and it was diabetes 
mellitus type II.  This statement is not probative evidence of a 
nexus between the Veteran's diabetes mellitus and service because 
there is no credible evidence that the Veteran was exposed to 
Agent Orange or other herbicides in service.     

The Veteran's own assertions that he has diabetes mellitus type 
II that is related to service are afforded no probative weight in 
the absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  Although the Veteran is 
competent to testify as to observable symptoms, where the 
determinative issue involves a question of medical diagnosis or 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There 
is no evidence that the Veteran has medical expertise and he has 
not submitted any medical evidence which supports his 
contentions. 

In light of the above, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran's diabetes 
mellitus type II is in related to service. 
 
There is no evidence of hypertension, coronary artery disease, or 
a myocardial infarction in service.  Induction examination in 
March 1968 indicates that the Veteran's blood pressure reading 
was 118/86.  Examination of the heart was normal and chest x-ray 
examination was negative.  The November 1970 separation 
examination indicates that his blood pressure reading was 120/60.  
Examination of the heart was normal and chest x-ray examination 
was negative.  A diagnosis of hypertension, coronary artery 
disease, or cardiovascular disease was not made.  The Veteran 
denied having symptoms of chest pain or shortness of breath.    

The post service treatment records show that hypertension was 
diagnosed in 1992, almost 20 years after the Veteran completed 
active service.  VA treatment records dated in January and 
December 2002 note that hypertension was diagnosed in 1992.  VA 
treatment records indicate that that the Veteran had his first 
myocardial infarction in 2000 and his secondary myocardial 
infarction in 2002.  See also the January 2002 hospital records 
from M. Hospital.  Coronary artery disease was diagnosed at that 
time.  Such a lengthy time interval between service and the 
earliest post service clinical documentation of the disability is 
of itself a factor for consideration against a finding that his 
hypertension, coronary artery disease, or other cardiovascular 
disease is related to service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

There is no competent evidence to establish a nexus between the 
current hypertension or coronary artery disease and any 
documented event or incident of his service.  There is no medical 
evidence that links the onset of the hypertension or coronary 
artery disease to service.

The Veteran's own assertions that he has hypertension and 
coronary artery disease that are related to service are afforded 
no probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  
Although the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  There is no evidence that the Veteran has 
medical expertise and he has not submitted any medical evidence 
which supports his contentions. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's hypertension or coronary artery disease status post 
myocardial infarction is in any way related to his service.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The claims for service connection for hypertension, 
coronary artery disease status post myocardial infarction, and 
diabetes mellitus type II are denied.   


ORDER

Service connection for diabetes mellitus type II is denied. 

Service connection for coronary artery disease status post 
myocardial infarction is denied. 

Service connection for hypertension is denied. 


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


